Title: From Thomas Jefferson to José Corrêa da Serra, 24 October 1820
From: Jefferson, Thomas
To: da Serra, José Corrêa


            
            Monticello
Oct. 24. 20
          Your kind letter, dear Sir, of Oct. 12 was handed to me by Dr Cooper, and was the first correction of an erroneous belief that you had long since left our shores. such had been Colo Randolph’s opinion, and his had governed mine. I recieved your Adieu with feelings of sincere regret at the loss we were to sustain, and particularly of those friendly visits by which you had made me so happy. I shall feel too the want of your counsel and approbation in what we are doing and have yet to do in our University, the last of my mortal cares, and the last service I can render my country. but turning from myself, throwing egoism behind me, and looking to your happiness, it is a duty and consolation of friendship to consider that that may be promoted by your return to your own country. there I hope you will recieve  the honors and rewards you merit, and which may make the rest of your life easy and happy. there too you will render precious services by promoting the science of your country, and blessing it’s future generations with the advantages that bestows. nor even there shall we lose all the benefits of your friendship: for this motive as well as the love of your own country will be an incitement to promote that intimate harmony between our two nations which is so much the interest of both. nothing is so important as that America shall separate herself from the systems of Europe, & establish one of her own. our circumstances, our pursuits, our interests are distinct  the principles of our policy should be so also. all entanglements with that quarter of the globe should be avoided if we mean that peace & justice shall be the polar stars of the American . I had written a letter to a friend while you were here, in a part of which these sentiments were expressed and I had made an extract from it to put into your hands, as containing my creed on that subject. you had left us however in the morning earlier than I had been aware. still I inclose it to you because it would would be a leading principle with me, had I longer to live. during six & thirty years that I have been in situations to attend to the conduct and characters of foreign nations, I have found the government of Portugal the most just, inoffensive and unambitious of any one with which we had concern, without a single exception. I am sure  this is the character of ours also. two such nations can never wish to quarrel with each other. subordinate officers may be negligent, may have their passions & partialities, & be criminally remiss in preventing the enterprises of the lawless banditti who are to be found in every seaport of every country. the late pyratical depredations which your commerce has suffered as well as ours, & that of other nations seem to have been committed by renegado rovers of several nations, French, English, American which they as well as we have not been careful enough to suppress. I hope our Congress now about to meet will strengthen the measures of suppression. of their disposition to do it there can be no doubt; for all men of moral principle must be shocked at these atrocetes. I had repeated conversations on this subject with the President while at his seat in this neighborhood. no man can abhor these enormities more deeply. I trust it will not have been in the power of abandoned rovers. nor yet of negligent functionaries to disturb the harmony of two nations, so much disposed to mutual friendship, and interested in it. to this, my dear friend, you can be mainly instrumental, and I know your patriotism & philanthropy too well to doubt your best efforts to cement us. in these I pray for your success, and that heaven may long preserve you in health and prosperity to do all the good to mankind to which your enlightened and benevolent mind disposes you of the continuance of my affectionate friendship with that of my life and of it’s fervent wishes for your happiness, accept my sincere assurance.Th: Jefferson